The opinion of the court was delivered, by
Gibson, C. J.
— The act of 1832 enlarges the act of 1817, but does not repeal it. Why should not the affidavit be made as well by a special deputy as by a president, secretary, or treasurer? Such a deputy is within not only the letter, but the reason of the subsequent act, though corporations are not particularly mentioned in it. A corporation is certainly a party, and its deputy is its agent. An affidavit could seldom be made by an officer of a foreign corporation in time to supersede execution; and the proper officer of even a domestic one may be abroad at the important moment. As a preventive of abuse, the affidavit is not of sufficient worth to induce a rigid construction. Every man who has lost a lawsuit believes he has suffered injustice, and is willing to swear it; but his agent or attorney, less influenced by resentment, will swear with more caution. It sufficiently appears, in this instance, *444that the agent had authority to interfere. To require an express deputation, would be as inconvenient as to require an affidavit by a corporate officer. The practice has been otherwise, and we will not disturb it.
Rule discharged.